Citation Nr: 0511027	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1982 to June 
1986. 

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2004, at which time it was 
remanded to the Department of Veterans Affairs ((VA) Regional 
Office (RO) in Columbia, South Carolina, for additional 
development.  Subsequent to the completion of the requested 
actions, the case has been returned to the Board for further 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In its February 2004 remand the Board, in part, sought 
clarification from a VA physician who examined the veteran in 
December 2001 as to the nature of his inservice right wrist 
injury of April 1986 and the existence of any current 
residuals thereof.  Unfortunately, the August 2004 opinions 
provided by the physician, Dr. Cory, are not entirely 
responsive to the Board's specific questions including but 
not limited to the following response:

[I]t is my opinion that it is likely as not that 
the majority of his residual deficit is not 
related to his time in the military service...It is 
not likely that the current condition, including 
TFCC tear, was solely and completely initiated by 
a wrist sprain sustained in 1983.

(emphasis added)

The Board observes that the opinion must address whether 
there are any current residuals of the inservice injury and 
what role, if any, (as opposed to whether it was the sole and 
complete factor) such injury had in the onset of any current 
wrist disorder.  In order to obtain clarification and 
supporting rationale, further remand of the case is 
necessitated.  

Accordingly, this matter is again REMANDED for the following 
actions:

1.  The entire claims folder is to be 
furnished to Dr. Cory or his designee at 
the VA Medical Center in Columbia, South 
Carolina, so that the following questions 
may be addressed in detail in an addendum 
to his earlier report, providing where 
appropriate, a professional opinion, with 
full supporting rationale:

(a)  It is at least as likely 
as not (i.e., is there a 50/50 
chance) that the diagnosed 
residuals of a "TFCC" injury 
had their onset during the 
appellant's period of military 
service from September 1982 to 
June 1986, or are otherwise 
related to such service or any 
event thereof?  

(b)  Is it at least as likely 
as not (i.e., is there a 50/50 
chance)  that the veteran's 
inservice right wrist injury 
contributed in any way to the 
development of the currently 
diagnosed residuals of a 
"TFCC" injury?  

Use by Dr. Cory or his designee 
of the "at least as likely as 
not" language in responding to 
the foregoing is required.  

2.  Thereafter, the RO must review the 
addendum.  If it is not in complete 
compliance with the instructions provided 
above, appropriate action must be taken 
to return the addendum for any and all 
needed action.  

3.  Lastly, the RO must prepare a new 
rating decision and readjudicate the 
veteran's claim of entitlement to service 
connection for residuals of a right wrist 
injury, on the basis of all the evidence 
on file and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be 
drawn regarding the final disposition of the claim in 
question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


